Citation Nr: 0110545	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  96-38 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for hypertensive heart 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from August 1977 to 
August 1981, with an additional unverified period of prior 
active service lasting five years, six months and twenty one 
days.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1993 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant and his spouse appeared at a hearing before the 
undersigned Member of the Board on August 27, 1996, at which 
time they testified with respect to the claims now at issue 
before the Board.  A transcript of that hearing has been 
associated with the record on appeal.  The Board remanded 
this case in November 1996.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The appellant's hypertensive heart disease was most recently 
evaluated on a VA compensation examination in March 1998.  The 
examination report reflects that the appellant was scheduled 
for a stress test on March 25th, but the test could not be 
performed due to his uncontrolled blood pressure.  This 
examination is deemed inadequate for rating purposes by the 
Board because the examiner did not provide, "an estimation of 
the level of activity (expressed in METs [metabolic 
equivalent) and supported by specific examples, such as slow 
stair climbing or shoveling snow) that results in dyspnea, 
fatigue, angina, dizziness or syncope," vis-à-vis the revised 
rating criteria set forth under 38 C.F.R. § 4.104 (Note 2) 
(2000).  In lieu of stress test findings, such an estimation 
by the examining physician is necessary to properly evaluate 
the severity of the appellant's hypertensive heart disease per 
the aforementioned Note 2.  Accordingly, a new examination to 
evaluate the extent of impairment caused by his heart 
disability is required.  Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment of the disability since the previous 
examination); see also Waddell v. Brown, 5 Vet. App. 454 
(1993).

In addition to scheduling the appellant for an examination, 
the RO should determine whether the appellant has had any VA 
or private in/outpatient medical treatment for his heart 
disability since November 1998.  Review of the record 
discloses that the appellant was most recently a patient at 
the VA medical facility in November 1998.  On file there is a 
progress note dated November 9, 1998, which indicated that he 
was scheduled to return to the clinic for follow-up treatment 
for his medical problems, to include hypertension, on 
December 21, 1998.  The RO should obtain all available VA 
treatment records dating from November 1998.

Additionally, the Board finds that consideration of an 
extraschedular evaluation for the hypertensive heart disease 
pursuant to 38 C.F.R. § 3.321(b)(1) (2000) is reasonably 
raised by the record.  Consequently, the Board will request 
the RO to consider the application of that section pursuant 
to this remand.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 
(1996) (remand, rather than referral, is proper disposition 
for extraschedular claims inferred or reasonably raised by 
the evidence of record).

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  In 
November 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) was signed 
into law.  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.   This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The file 
reflects that the RO sent the appellant a letter in February 
2001, which notified him that a review of his case met the 
requirements under the VCAA.  However, in light of the need 
for the foregoing development action, the RO is advised to 
consider whether any other additional notification or 
development actions are required in this case under the VCAA.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the appellant 
and request that he identify the 
approximate dates and places of all VA 
treatment provided to him in the recent 
past (since approximately November 1998, 
as shown by the available treatment 
records in the file).  All VA medical 
records identified by the appellant 
should be obtained pursuant to 
established procedure.  Should he 
identify any non-VA health care 
providers, the RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the appellant.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated.  All attempts to 
obtain records which are ultimately 
unsuccessful should be documented in the 
claims folder. All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  After the development requested above 
is completed, the RO should schedule the 
appellant for a VA cardiovascular 
examination for the purpose of 
ascertaining the current severity of his 
service-connected hypertensive heart 
disease.  The claims folder should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated special tests and studies 
should be accomplished, including (if 
deemed medically appropriate) a 
laboratory determination of METs by 
exercise testing, an electrocardiogram, 
echocardiogram, and x-ray study.  With 
regard to MET testing, the examiner 
should document the level of METs at 
which dyspnea, fatigue, angina, dizziness 
or syncope develops.  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by the examiner of the level 
of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope must be provided.  
All manifestations of the appellant's 
heart disease should be documented by the 
examiner.  The examiner should also 
identify any signs of an enlarged heart; 
the degree of any dyspnea on exertion; 
elevation of systolic blood pressure; 
arrhythmias such as paroxysmal auricular 
fibrillation or flutter or paroxysmal 
tachycardia; rales, pretibial pitting at 
the end of the day or other definite 
signs of beginning congestive heart 
failure; and whether the appellant would 
be precluded from more than light manual 
labor or would be precluded from more 
than sedentary employment.

The appellant should be given adequate 
notice of the requested examination.  He 
is further advised that failure to report 
for a scheduled examination could result 
in an adverse decision.  If he fails to 
report for the examination, this fact 
should be documented in the claims 
folder.  

3.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to the 
appellant's claim and required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (Nov. 9, 2000; 114 
Stat. 2096) are completed.

4.  Upon completion of the above, the RO 
must readjudicate the appellant's claim 
seeking an increased rating above 30 
percent for his hypertensive heart 
disease, with consideration given to all 
of the evidence of record, to include 
evidence obtained as a result of this 
REMAND.  Further, consideration of 
referral for an extraschedular evaluation 
for this disability under 38 C.F.R. 
§ 3.321(b) must be documented by the RO 
on readjudication.  If any benefits 
sought on appeal remain denied, the RO 
should provide the appellant and his 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO should 
allow the appellant an appropriate period 
of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


